DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2022-06-09 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant's amendments filed on 2022-08-22 have been entered.  The status of the claims is as follows:
Claims 1-20 and 22-23 remain pending in the application.
Claims 1, 12, and 17 are amended.
Claim 21 is cancelled.
Response to Arguments
Applicant’s arguments with respect to rejections under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9, 12-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Siracusa et. al (US 2016/0357761 A1; hereinafter “Siracusa”) in view of Navarro et. al. (“Temporal patterns behind the strength of persistent ties”; hereinafter “Navarro”), Balasaygun et al. (US 2010/0228560 A1; hereinafter “Balasaygun”), and Nguyen (“Need a nudge? Gmail’s new email reminder system goes live”).
As per Claim 1, Siracusa teaches a call prediction device (Siracusa, Para [0004], discloses:  “Embodiments can provide systems, methods, and apparatuses for suggesting one or more recipients to contact with a computing device based on an event and a context. Example events include receiving an input to initiate a search, receiving an input to access an email application, composition of an email, receiving an input to access a text messaging application, composition of a text message, receiving an input to access a calendar application, creation of a calendar entry, editing a calendar entry, initiation of a phone call, initiation of a video call, and initiation of a video conference”.  Here, Siracusa discloses call prediction (“suggesting one or more recipients to contact…based on an event…initiation of a phone call”) device (“with a computing device”)) comprising
a memory configured to store call records of phone calls to a plurality of contacts (Siracusa, Para [0156], discloses: “Peripherals interface 1016 couple the input and output peripherals of the device to processor 1018 and computer-readable medium 1002. One or more processors 1018 communicate with computer-readable medium 1002 via a controller 1020. Computer-readable medium 1002 can be any device or medium that can store code and/or data for use by one or more processors 1018. Medium 1002 can include a memory hierarchy, including cache, main memory and secondary memory.”  Here, Siracusa discloses a memory (“memory hierarchy”).  Siracusa, Para [0065], discloses:  “Historical data that indicates previous user interactions and communications with recipients can be used as an input to a prediction model that predicts whether a given recipient should be suggested as a recipient of a future communication. For instance, historical data used for predicting/suggesting recipients can include records of past interactions (i.e., historical interactions) with other users. Examples of such historical interactions include voice calls, emails, calendar entries/events, instant messages, text messages (e.g., SMS-based messages), video conferences, and video calls. For example, historical interactions can include a call history indicating times, durations, and recipients (identified by phone numbers) corresponding to past voice calls. Also, for example, historical interactions can include an email history indicating times, periodicity (e.g., daily, weekly), and recipients (identified by email addresses) corresponding to past email messages.”  Here, Siracusa discloses that historical data is stored, which includes call records of phone calls (“call history”) to a plurality of contacts (“indicating…recipients”)).
	a processor programmed to (Siracusa, Para [0156], discloses: “Peripherals interface 1016 couple the input and output peripherals of the device to processor 1018 and computer-readable medium 1002. One or more processors 1018 communicate with computer-readable medium 1002 via a controller 1020.”  Here, Siracusa discloses a processor (“One or more processors”))
update learned parameters of a context-encoded model for predicting likely next contacts according to the call records (Siracusa, Para [0079], discloses:  “A prediction model (e.g., an event model) can undergo initial training using historical data collected so far, where the model does not provide recipient suggestions to a user. This training can be called initial training. The prediction model can be updated periodically (e.g., every day) as part of the background process, which may occur when the device is charging and not in use. The training may involve optimizing coefficients of the model so as to optimize the number of correct predictions and compared to the actual results in historical interactions data.”  Here, Siracusa discloses update learned parameters of the context-encoded model (“prediction model can be updated…training may involve optimizing coefficients of the model”), where “coefficients” is another name for parameters.   Siracusa, Para [0025], discloses “In some embodiments, recipients for prior, similar communications are used to suggest recipients for a communication being composed or initiated. For example, if a user selects a first recipient for a current communication, other recipients added to past communications with the selected first recipient can be used to predict additional recipients for the current communication. In an embodiment, recipients can be suggested based on contextual data indicating periodicity of interactions (e.g., communications repeatedly sent at a similar time of day or a same day of week).”  Here, Siracusa discloses predicting likely next contacts according to the call records (“recipients can be suggested based on contextual data indicating periodicity of interactions”)).
	determine probabilities of calling each of the plurality of contacts, according to current contextual information for a caller and call inferences determined from clusters of the context-encoded model created from the call records, each cluster corresponding to a unique combination of ranges of values of the contextual information (Siracusa, Para [0020], discloses:  “‘Contextual information’ refers collectively to any data that can be used to define the context of a device. The contextual information for a given context can include one or more contextual data, each corresponding to a different property of the device. The potential properties can belong to different categories, such as a time category, a location category, or an application category. The application category can include properties of a device application used to initiate a communication. For example, the contextual information can include a time, an account identifier, and/or a location corresponding to a user device being used to compose or initiate a communication such as an email message, a calendar event, an instant message, a text message, a voice call, a video call, or a video conference. The contextual information can be used as a feature of a model (or sub-model), and the data can be used to train the model can include different properties of the same category. A particular context can correspond to a particular combination of properties of the device, or just one property.”  Here, Siracusa discloses the nature of contextual information (“contextual information”), including a cluster corresponding to a unique combination of ranges of values of the contextual information (“one or more contextual data, each corresponding to a different property of the device”), where the “one or more contextual data” indicates a cluster, and taken together, each value of the properties of the device comprise a unique combination of ranges of values, as stated by Siracusa:  “A particular context can correspond to a particular combination of properties of the device”.  Siracusa also discloses that this context information is used as part of a model (“The contextual information can be used as a feature of a model”), and this model can thus be considered as a context-encoded model, as the context must be in a format usable by the model, as it is used to train the model, as Siracusa states:  “and the data can be used to train the model can include different properties of the same category”.  Siracusa continues in [0021]:  “A ‘confidence level’ corresponds to a probability that a model can make a correct prediction (i.e., at least one of the predicted recipient(s) was chosen after the event) based on the historical interactions data”.  Here, Siracusa discloses that the model is created from the call records (“model can make a correct prediction based on the historical interactions data”).  Siracusa further discloses in Para [0120]:  “Block 614 can include using a particular sub-model to identify one or more recipients to suggest to the user. The one or more recipients can have at least a threshold probability of at least one of the one or more recipients being interacted with by the user in association with the triggering event.”  Here, Siracusa discloses determine probabilities of each of the plurality of contacts (“The one or more recipients can have at least a threshold probability of at least one of the one or more recipients being interacted with by the user in association with the triggering event”).  Siracusa, End of Para [0059], discloses more information about the “triggering event”:  “Such information may be used to determine whether detected event 222 is a triggering event, and may be passed to later modules for determining which prediction model to use or which action to perform for a suggested recipient (e.g., compose an email, create a calendar invitation, initiate a voice or video call).”  Here, Siracusa discloses that the triggering event is to initiate an action such as a “voice or video call”.  Therefore, the probabilities can be used to predict calling a contact, and thus Siracusa discloses determine probabilities of calling each of the plurality of contacts.)
	identify the most likely next contact to call as the one of the plurality of contacts having a highest of the probabilities (Siracusa, Para [0120], discloses:  “Block 614 can include using a particular sub-model to identify one or more recipients to suggest to the user. The one or more recipients can have at least a threshold probability of at least one of the one or more recipients being interacted with by the user in association with the triggering event.”  Here, Siracusa discloses “identify one or more recipients”, wherein in the case of one recipient, a “threshold probability” is met, and therefore in the case of one recipient meeting the threshold, Siracusa has identified the most likely next contact to call as the one of the plurality of contacts having a highest of the probabilities, as this single contact has the highest of the probabilities, since it is the only probability meeting the threshold.  Siracusa, as shown above in Para [0059], discloses using these probabilities to initiate a “voice or video call”).
Siracusa suggests, but does not explicitly teach wherein the call inferences include estimated mean time between calls in the call records, the estimated mean time between calls being measured as an average interval of time between calls for the respective contact.  (Siracusa [0025] discloses:  “In an embodiment, recipients can be suggested based on contextual data indicating periodicity of interactions (e.g., communications repeatedly sent at a similar time of day or a same day of week).”  Here, Siracusa gives an example of a call contact being predicted based on a “similar time of day”, in which case the “estimated mean time between calls” is 24 hours.  Aside from the selected examples given by Siracusa to illustrate the point (“similar time of day or a same day of week”), “periodicity” in general suggests “mean time between calls”, as a “period” is not restrictive, and  could be every X hours, every X days, etc.  This also suggests “estimated”, as a mean determined by a finite amount of data points in statistics is a “sample mean”, or an estimate of the true mean.)
Siracusa also does not teach the probabilities being computed as a function of a time since a last call to the respective contact and the mean time between calls for the respective contact such that the probabilities increase as the mean time between calls decreases and as the respective contact has been contacted less recently
Navarro explicitly teaches wherein the call inferences include estimated mean time between calls in the call records, the estimated mean time between calls being measured as an average interval of time between calls for the respective contact (Navarro, Pg 5 Section 2.4 “Temporal Features”, discloses:  “Finally we characterize the temporal patterns within and around the tie. Since communication within the tie is very heterogeneous (see Figure 1), we want to understand whether that heterogeneity might reveal something about the persistence of the tie. The first variable we consider is the freshness of the tie fij, i.e. the time since the last call between i and j at the end of Ω [12, 19]. Since activity within ties is very heterogeneous, we consider the relative freshness as the relative time elapsed from the last call compared to the typical time between calls in the tie ˆfij = fij/δij where δij is the average inter-event time between calls.”  Here, Navarro discloses “average inter-event time between calls” for a respective contact (“the tie”)).
Navarro also teaches the probabilities being computed as a function of a time since a last call to the respective contact and the mean time between calls for the respective contact (Recall above that Siracusa discloses probabilities.  Navarro, as shown above in Pg 5 Section 2.4 “Temporal Features”, discloses “we consider the relative freshness as the relative time elapsed from the last call compared to the typical time between calls in the tie ˆfij = fij/δij where δij is the average inter-event time between calls”.  Here Navarro discloses a probability computed as a function of time since a last call (“time elapsed from the last call”) and the mean time between calls (“average inter-event time between calls”)). 
Siracusa and Navarro are analogous art because they are both in the field of endeavor of machine learning and communications.
Siracusa discloses a method of contact prediction based on periodicity of calls to recipients.  Navarro discloses a method of predicting tie decay or persistence between two people based on their average time between calls.  Thus, both methods are concerned with making predictions based on call frequency between individuals.  Navarro’s method is applicable to Siracusa’s because the strength of a tie between individuals is related to whether or not a call can be expected between those individuals.  Combining the arts would result in incorporating the average time between calls into a recipient suggestion for a phone user.  It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Siracusa and Navarro.  One of ordinary skill in the art would be motivated to do so in order to leverage temporal properties of communication into more accurate predictions for call recipients (Navarro, Page 11 Section 4 “Discussion”:  “Along this line, our research also shows that future network dynamics is encoded in the relative properties of the temporal patterns of communication between individuals and that those temporal properties have more predicting power than structural, intensity or intimacy features of the communication.”)
However, while Siracusa discloses suggesting recipients based on “periodicity” and Navarro discloses evaluating tie strength based on “average inter-event time”, neither reference in the combination of Siracusa and Navarro explicitly teaches the details of the relationship, such that the probabilities increase as the mean time between calls decreases.  Thus, for clarity of the record, Balasaygun is referenced to explicitly teach this limitation.  Nor does the combination teach such that the probabilities increase as the respective contact has been contacted less recently.
Balasaygun teaches such that the probabilities increase as the mean time between calls decreases (Recall that Siracusa discloses probabilities and Navarro discloses mean time between calls.  Balasaygun, Para [0014], discloses:  “For instance, the contact list may simply be organized according to the most frequent calls or contactors for the controlling user. Using this algorithm, the number of contacts between (either originated by or directed to a controlling user) a particular user and a controlling user may be counted and used in a weighting algorithm. Users having more contact instances in the contact log with the controlling user may be given a higher ranking that users having less contact instances in the contact log with the controlling user. Thus, the users placed highest on the contact list may be those users who have historically contacted the controlling user more than other users lower on the contact list.”  Here, Balasaygun discloses that the most frequent contacts are more likely to be called.  One of ordinary skill in the art will appreciate that a lower mean time between calls indicates a contact that is called more frequently.  Balasaygun places them at the top of the list because it is more probable that one would want to call them.)
Balasaygun and the combination of Siracusa and Navarro are analogous are because they are both in the field of endeavor of contact suggestion.
It would have been obvious before the effective filing date of the claimed invention to combine the contact suggestion of Siracusa and Navarro with the frequent contacts being prioritized in Balsaygun.  One of ordinary skill in the art would be motivated to do so in order to save time for the user by making it more efficient for them to find the contact they need (Balasaygun [0006]:  “It is one aspect of the present invention to provide for a predictive re-organization of the contact information which allows the user to efficiently utilize the contact information during communications.”)
However, the combination of Siracusa, Navarro, and Balasaygun does not explicitly teach probabilities increase as the respective contact has been contacted less recently.
Nguyen suggests probabilities increase as the respective contact has been contacted less recently. (Recall above that Siracusa teaches probabilities.  Nguyen, Bottom of Page 3, discloses:  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

“Here’s how to spot a nudge:  1. Nudges appear alongside your email previews on the right-hand side. You’ll see the sender’s name, the subject, and a preview of your email in black text. On the right of the preview on select emails is the nudge, which is shown in orange text to help draw your attention. Nudges will appear at the top of your inbox, so you’ll see them first.”  Here, Nguyen suggests a less recent contact (“3 days ago”) should have a higher probability of being contacted, as the user is nudged to respond.)
Nguyen and the combination of Siracusa, Navarro, and Balasaygun are analogous art because they are both in the field of endeavor of contact suggestion and machine learning.  
It would have been obvious before the effective filing date of the claimed invention to combine the contact suggestion of Siracusa, Navarro, and Balasaygun with the nudge on a less recent contact by Nguyen.  One of ordinary skill in the art would be motivated to do so in order to not forget to contact people (Nguyen Page 1: “If you’re a Gmail user, Google is taking away your excuse of “forgetting” to respond to important emails”).  Furthermore, Navarro, similarly to the instantly claimed invention, identifies that the mean time between calls and the time elapsed since the last call have opposite effects on the contact probability. Specifically, Navarro discloses on the top of Page 11:  “This result shows that ties in which the natural rhythm of their communication is halted have higher probability to decay. Specifically we find this happens when the last interaction between users happened at least 8.33 times their typical inter-event time. As an example, if two users typically called themselves each day in the past and more than 2 weeks have elapsed since their last communication, the tie might have decayed.”  Thus, one of ordinary skill in the art would be motivated to suggest a frequent contact who has not been contacted recently, in order to prevent the tie from decaying.

	As per Claim 2, the combination of Siracusa, Navarro, Balasaygun, and Nguyen teaches the call prediction device of claim 1.  Siracusa teaches wherein the call inferences further include one or more of: relative frequencies of calls in the call records, count of calls in the call records, or duration of calls in the call records. (Siracusa, Para [0098], discloses: “The historical events database 316 may also keep a record of the number of times a recipient was interacted with under different contexts when the triggering event is detected.” Here, Siracusa discloses count of calls in the call records (“the number of times a recipient was interacted with under different contexts”)).

	As per Claim 3, the combination of Siracusa, Navarro, Balasaygun, and Nguyen teaches the call prediction device of claim 1.  Siracusa teaches wherein the contextual information includes day, time, and location.  (Siracusa, Para [0020], discloses:  “’Contextual information’ refers collectively to any data that can be used to define the context of a device. The contextual information for a given context can include one or more contextual data, each corresponding to a different property of the device. The potential properties can belong to different categories, such as a time category, a location category, or an application category. The application category can include properties of a device application used to initiate a communication. For example, the contextual information can include a time, an account identifier, and/or a location corresponding to a user device being used to compose or initiate a communication such as an email message, a calendar event, an instant message, a text message, a voice call, a video call, or a video conference.”  Here, Siracusa discloses time and location (“For example, the contextual information can include a time, an account identifier, and/or a location”).  Siracusa, Para [0025], discloses:  “In some embodiments, recipients for prior, similar communications are used to suggest recipients for a communication being composed or initiated. For example, if a user selects a first recipient for a current communication, other recipients added to past communications with the selected first recipient can be used to predict additional recipients for the current communication. In an embodiment, recipients can be suggested based on contextual data indicating periodicity of interactions (e.g., communications repeatedly sent at a similar time of day or a same day of week). Recipients can also be suggested based on location information indicating that a user's current location is similar to a location the user was at when past communications were sent to certain contacts.”  Here, Siracusa discloses that the contextual information also includes day (“communications repeatedly sent…same day of week”)).

	As per Claim 4, the combination of Siracusa, Navarro, Balasaygun, and Nguyen teaches the call prediction device of claim 3.  Siracusa teaches wherein the processor is further programmed to determine relevance of the current contextual information to the clusters according to the day, the time, and the location corresponding to each of the clusters, such that the closer the day, time and location corresponding to a cluster is to the current contextual information in day, time, and location, the greater weight is given to that clusters as relevant in the determination of the probability of calling contacts.  (Siracusa, Para [0020], discloses:  “’Contextual information’ refers collectively to any data that can be used to define the context of a device. The contextual information for a given context can include one or more contextual data, each corresponding to a different property of the device. The potential properties can belong to different categories, such as a time category, a location category, or an application category. The application category can include properties of a device application used to initiate a communication. For example, the contextual information can include a time, an account identifier, and/or a location corresponding to a user device being used to compose or initiate a communication such as an email message, a calendar event, an instant message, a text message, a voice call, a video call, or a video conference.”  Here, Siracusa discloses time and location (“For example, the contextual information can include a time, an account identifier, and/or a location”).  Siracusa, Para [0025], discloses:  “In some embodiments, recipients for prior, similar communications are used to suggest recipients for a communication being composed or initiated. For example, if a user selects a first recipient for a current communication, other recipients added to past communications with the selected first recipient can be used to predict additional recipients for the current communication. In an embodiment, recipients can be suggested based on contextual data indicating periodicity of interactions (e.g., communications repeatedly sent at a similar time of day or a same day of week). Recipients can also be suggested based on location information indicating that a user's current location is similar to a location the user was at when past communications were sent to certain contacts.”  Here, Siracusa discloses that the contextual information also includes day (“communications repeatedly sent…same day of week”).  Thus, in combination, Siracusa discloses clusters according to the day, the time, and the location.  Siracusa, Para [0023], discloses “In embodiments, data from past, historical interactions is stored in tables of a database and used to suggest recipients of communications. The database can include contextual information for the past interactions such as, for example, timestamps, applications used for the interactions, account information (e.g., an account identifier for an email account), and location. The past interactions can be compared to a device's context to suggest recipients for a communication being initiated on the device. For example, the device's current context can be compared to historical interactions data to match the current context to similar past interactions with previous recipients.”  Here, Siracusa discloses “past interactions can be compared to a device's context”, and discloses that the past interactions include “timestamps” (day and time) and location.  Siracusa also discloses “compared to historical interactions data to match the current context to similar past interactions”, and is thus determining relevance of the current contextual information to the clusters according to the day, the time, and the location corresponding to each of the clusters, such that the closer the day, time and location corresponding to a cluster is to the current contextual information in day, time, and location, the greater weight is given to that clusters as relevant, and Siracusa is doing this in order to “to suggest recipients for a communication being initiated on the device”, and thus for the determination of the probability of calling contacts.  Siracusa explicitly specifies “greater weight” for similar contexts in Para [0127]:  “For example, a neural network or a logistic regression model can use a location (or other features) and build sort of a linear weighted combination of those features to predict the recipient(s)”).

	As per Claim 6, the combination of Siracusa, Navarro, Balasaygun, and Nguyen teaches the call prediction device of claim 1.  Siracusa teaches wherein the processor is further programmed to update learned parameters of the context-encoded model, according to a frequency estimation of how often a respective contact has been called according to the call records, with respect to the unique combination of ranges of values of the contextual information of the respective cluster. (Siracusa, Para [0020], discloses:  “For example, the contextual information can include a time, an account identifier, and/or a location corresponding to a user device being used to compose or initiate a communication such as an email message, a calendar event, an instant message, a text message, a voice call, a video call, or a video conference. The contextual information can be used as a feature of a model (or sub-model), and the data can be used to train the model can include different properties of the same category.”  Here, Siracusa discloses using “contextual information” as part of a “model”, and thus a context-encoded model.  This training is done with respect to the unique combination of ranges of values of the contextual information of the respective cluster (“the data can be used to train the model can include different properties of the same category”), wherein “different properties of the same category” is analogous to “unique combination of ranges of values of the contextual information”.  Siracusa, Para [0079], discloses:  “A prediction model (e.g., an event model) can undergo initial training using historical data collected so far, where the model does not provide recipient suggestions to a user. This training can be called initial training. The prediction model can be updated periodically (e.g., every day) as part of the background process, which may occur when the device is charging and not in use. The training may involve optimizing coefficients of the model so as to optimize the number of correct predictions and compared to the actual results in historical interactions data.”  Here, Siracusa discloses update learned parameters of the context-encoded model (“prediction model can be updated…training may involve optimizing coefficients of the model”), where “coefficients” is another name for parameters.   Siracusa, Para [0025], discloses “In some embodiments, recipients for prior, similar communications are used to suggest recipients for a communication being composed or initiated. For example, if a user selects a first recipient for a current communication, other recipients added to past communications with the selected first recipient can be used to predict additional recipients for the current communication. In an embodiment, recipients can be suggested based on contextual data indicating periodicity of interactions (e.g., communications repeatedly sent at a similar time of day or a same day of week).”  Here, Siracusa discloses according to a frequency estimation of how often a respective contact has been called according to the call records (“recipients can be suggested based on contextual data indicating periodicity of interactions”), wherein “periodicity” is another way of saying “frequency”.)

	As per Claim 8, the combination of Siracusa, Navarro, Balasaygun, and Nguyen teaches the call prediction device of claim 6.  Siracusa teaches wherein the processor is further programmed to update the learned parameters responsive to additional call records being added to the call records as stored (Siracusa, Para [0079], discloses:  “A prediction model (e.g., an event model) can undergo initial training using historical data collected so far, where the model does not provide recipient suggestions to a user. This training can be called initial training. The prediction model can be updated periodically (e.g., every day) as part of the background process, which may occur when the device is charging and not in use. The training may involve optimizing coefficients of the model so as to optimize the number of correct predictions and compared to the actual results in historical interactions data.”  Here, Siracusa discloses update the learned parameters (“prediction model can be updated…training may involve optimizing coefficients of the model”), where “coefficients” is another name for parameters.   Siracusa, Para [0082], discloses:  “When a user first begins using a device, there would be no historical interaction data for making predictions about the recipients the user might select to interact with after a particular event (e.g., after accessing an email application, a calendar application, a video conference application, or a calendar application). In an initial mode, historical interactions data can be obtained while no predicted recipients are suggested. As more historical data is obtained, determinations can be made about whether to segment the prediction model into sub-models. With even more historical interaction data, sub-models can be segmented into further sub-models. When limited historical data is available for user interactions with recipients, no recipients may be suggested or a more general model can be used.”  Here, Siracusa discloses “As more historical data is obtained, determinations can be made about whether to segment the prediction model into sub-models”.  “As more historical data is obtained” is analogous to additional call records being added to the call records as stored.  Siracusa is disclosing “segment the prediction model into sub-models” when this occurs.  Segmenting the model, which comprises parameters, into sub-models, will necessarily result in update the learned parameters, as the sub-models are subsequently trained, and the learned parameters of the sub-models diverge from what their values were when they were in the previously combined model.)

	As per Claim 9, the combination of Siracusa, Navarro, Balasaygun, and Nguyen teaches the call prediction device of claim 1.  Siracusa teaches further comprising a display, wherein the processor is further programmed to output to the display a call list including one or more contacts identified to be the most likely next call to be made. (Siracusa, Para [0042], discloses:  “At block 112, an indication of the one or more predicted recipients is provided to the user. Block 112 can include presenting a list of the one or more predicted recipients in a user interface of the user device, or within a communication application executing on the user device. In some embodiments, an action can be performed in association with an executing application at block 112. In an embodiment, the action may be the displaying of a user interface for a user to select one or more of the predicted recipients. The user interface may be provided in various ways, such as by displaying on a screen of the device, projecting onto a surface, or providing an audio interface.”  Here, Siracusa discloses a display (“a screen of the device”) and output to the display a call list including one or more contacts identified to be the most likely next call to be made (“presenting a list of the one or more predicted recipients in a user interface of the user device”)).

	As per Claim 12, Siracusa teaches a method (Siracusa, Abstract, discloses:  “Systems and methods are provided for suggesting recipients”) comprising:
one or more hardware processors (Siracusa, Para [0156], discloses: “Peripherals interface 1016 couple the input and output peripherals of the device to processor 1018 and computer-readable medium 1002. One or more processors 1018 communicate with computer-readable medium 1002 via a controller 1020.”  Here, Siracusa discloses a processor (“One or more processors”))	updating, by one or more hardware processors, parameters of clusters of a context-encoded model, per a frequency estimation of an aspect of calls to contacts with respect to unique combinations of contextual data of calls matching the respective clusters (Siracusa, Para [0020], discloses:  “‘Contextual information’ refers collectively to any data that can be used to define the context of a device. The contextual information for a given context can include one or more contextual data, each corresponding to a different property of the device. The potential properties can belong to different categories, such as a time category, a location category, or an application category. The application category can include properties of a device application used to initiate a communication. For example, the contextual information can include a time, an account identifier, and/or a location corresponding to a user device being used to compose or initiate a communication such as an email message, a calendar event, an instant message, a text message, a voice call, a video call, or a video conference. The contextual information can be used as a feature of a model (or sub-model), and the data can be used to train the model can include different properties of the same category. A particular context can correspond to a particular combination of properties of the device, or just one property.”  Here, Siracusa discloses the nature of contextual data (“contextual information”), comprising “one or more contextual data, each corresponding to a different property of the device”, where the “one or more contextual data” indicates a cluster, and taken together, each value of the properties of the device comprise unique combinations of contextual data of calls, as stated by Siracusa:  “A particular context can correspond to a particular combination of properties of the device”.  Siracusa also explicitly discloses calls (“a voice call”).  Siracusa also discloses that this context information is used as part of a model (“The contextual information can be used as a feature of a model”), and this model can thus be considered as a context-encoded model, as the context must be in a format usable by the model, as it is used to train the model, as Siracusa states:  “and the data can be used to train the model can include different properties of the same category”, and thus the model comprises clusters.  Siracusa, Para [0079], discloses:  “A prediction model (e.g., an event model) can undergo initial training using historical data collected so far, where the model does not provide recipient suggestions to a user. This training can be called initial training. The prediction model can be updated periodically (e.g., every day) as part of the background process, which may occur when the device is charging and not in use. The training may involve optimizing coefficients of the model so as to optimize the number of correct predictions and compared to the actual results in historical interactions data.”  Here, Siracusa discloses updating parameters (“prediction model can be updated…training may involve optimizing coefficients of the model”), where “coefficients” is another name for parameters, and parameters comprise the model, which comprises clusters, and thus is disclosed updating parameters of clusters of a context-encoded model.  Siracusa, Para [0025], discloses “In some embodiments, recipients for prior, similar communications are used to suggest recipients for a communication being composed or initiated. For example, if a user selects a first recipient for a current communication, other recipients added to past communications with the selected first recipient can be used to predict additional recipients for the current communication. In an embodiment, recipients can be suggested based on contextual data indicating periodicity of interactions (e.g., communications repeatedly sent at a similar time of day or a same day of week).”  Here, Siracusa discloses frequency estimation of an aspect of calls to contacts (“recipients can be suggested based on contextual data indicating periodicity of interactions”), wherein “periodicity” is another way of saying “frequency”.)
	weighting the clusters, by one or more hardware processors, according to relevance of the unique combinations of contextual data to current contextual information (Siracusa, Para [0023], discloses “In embodiments, data from past, historical interactions is stored in tables of a database and used to suggest recipients of communications. The database can include contextual information for the past interactions such as, for example, timestamps, applications used for the interactions, account information (e.g., an account identifier for an email account), and location. The past interactions can be compared to a device's context to suggest recipients for a communication being initiated on the device. For example, the device's current context can be compared to historical interactions data to match the current context to similar past interactions with previous recipients.”  Here, Siracusa discloses “past interactions can be compared to a device's context”, wherein the context can include “timestamps, applications used for the interactions, account information (e.g., an account identifier for an email account), and location”, which together comprise unique combinations of contextual data.  Siracusa also discloses “compared to historical interactions data to match the current context to similar past interactions”, wherein the current context is a cluster of contextual information, and Siracusa is thus evaluating clusters according to relevance of the unique combinations of contextual data to current contextual information.  Siracusa explicitly specifies “greater weight” for similar contexts in Para [0127]:  “For example, a neural network or a logistic regression model can use a location (or other features) and build sort of a linear weighted combination of those features to predict the recipient(s)”).
	and determining, by one or more hardware processors, probabilities of calling individual contacts according to the current contextual information and one or more inferences between calls determined from the clusters as weighted (Siracusa, Para [0023], discloses “In embodiments, data from past, historical interactions is stored in tables of a database and used to suggest recipients of communications. The database can include contextual information for the past interactions such as, for example, timestamps, applications used for the interactions, account information (e.g., an account identifier for an email account), and location. The past interactions can be compared to a device's context to suggest recipients for a communication being initiated on the device. For example, the device's current context can be compared to historical interactions data to match the current context to similar past interactions with previous recipients.”  Here, Siracusa discloses “past interactions can be compared to a device's context”, wherein the context can include “timestamps, applications used for the interactions, account information (e.g., an account identifier for an email account), and location”, which together comprise contextual information.  Siracusa also discloses “compared to historical interactions data to match the current context to similar past interactions”, and thus one or more inferences between calls determined from the clusters.  Siracusa explicitly specifies “greater weight” for similar contexts in Para [0127]:  “For example, a neural network or a logistic regression model can use a location (or other features) and build sort of a linear weighted combination of those features to predict the recipient(s)”, thus disclosing determined from the clusters as weighted.  Siracusa further discloses in Para [0120]:  “Block 614 can include using a particular sub-model to identify one or more recipients to suggest to the user. The one or more recipients can have at least a threshold probability of at least one of the one or more recipients being interacted with by the user in association with the triggering event.”  Here, Siracusa discloses determining probabilities of calling individual contacts (“The one or more recipients can have at least a threshold probability of at least one of the one or more recipients being interacted with by the user in association with the triggering event”).
Siracusa suggests, but does not explicitly teach wherein the call inferences include estimated mean time between calls in the call records, the estimated mean time between calls being measured as an average interval of time between calls for the respective contact.  (Siracusa [0025] discloses:  “In an embodiment, recipients can be suggested based on contextual data indicating periodicity of interactions (e.g., communications repeatedly sent at a similar time of day or a same day of week).”  Here, Siracusa gives an example of a call contact being predicted based on a “similar time of day”, in which case the “estimated mean time between calls” is 24 hours.  Aside from the selected examples given by Siracusa to illustrate the point (“similar time of day or a same day of week”), “periodicity” in general suggests “mean time between calls”, as a “period” is not restrictive, and  could be every X hours, every X days, etc.  This also suggests “estimated”, as a mean determined by a finite amount of data points in statistics is a “sample mean”, or an estimate of the true mean.)
Siracusa also does not teach the probabilities being computed as a function of a time since a last call to the respective contact and the mean time between calls for the respective contact such that the probabilities increase as the mean time between calls decreases and as the respective contact has been contacted less recently
Navarro explicitly teaches wherein the call inferences include estimated mean time between calls in the call records, the estimated mean time between calls being measured as an average interval of time between calls for the respective contact (Navarro, Pg 5 Section 2.4 “Temporal Features”, discloses:  “Finally we characterize the temporal patterns within and around the tie. Since communication within the tie is very heterogeneuous (see Figure 1), we want to understand whether that heterogeneity might reveal something about the persistence of the tie. The first variable we consider is the freshness of the tie fij, i.e. the time since the last call between i and j at the end of Ω [12, 19]. Since activity within ties is very heterogeneous, we consider the relative freshness as the relative time elapsed from the last call compared to the typical time between calls in the tie ˆfij = fij/δij where δij is the average inter-event time between calls.”  Here, Navarro discloses “average inter-event time between calls” for a respective contact (“the tie”)).
Navarro also teaches the probabilities being computed as a function of a time since a last call to the respective contact and the mean time between calls for the respective contact (Recall above that Siracusa discloses probabilities.  Navarro, as shown above in Pg 5 Section 2.4 “Temporal Features”, discloses “we consider the relative freshness as the relative time elapsed from the last call compared to the typical time between calls in the tie ˆfij = fij/δij where δij is the average inter-event time between calls”.  Here Navarro discloses a probability computed as a function of time since a last call (“time elapsed from the last call”) and the mean time between calls (“average inter-event time between calls”)). 
Siracusa and Navarro are analogous art because they are both in the field of endeavor of machine learning and communications.
Siracusa discloses a method of contact prediction based on periodicity of calls to recipients.  Navarro discloses a method of predicting tie decay or persistence between two people based on their average time between calls.  Thus, both methods are concerned with making predictions based on call frequency between individuals.  Navarro’s method is applicable to Siracusa’s because the strength of a tie between individuals is related to whether or not a call can be expected between those individuals.  Combining the arts would result in incorporating the average time between calls into a recipient suggestion for a phone user.  It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Siracusa and Navarro.  One of ordinary skill in the art would be motivated to do so in order to leverage temporal properties of communication into more accurate predictions for call recipients (Navarro, Page 11 Section 4 “Discussion”:  “Along this line, our research also shows that future network dynamics is encoded in the relative properties of the temporal patterns of communication between individuals and that those temporal properties have more predicting power than structural, intensity or intimacy features of the communication.”)
However, while Siracusa discloses suggesting recipients based on “periodicity” and Navarro discloses evaluating tie strength based on “average inter-event time”, neither reference in the combination of Siracusa and Navarro explicitly teaches the details of the relationship, such that the probabilities increase as the mean time between calls decreases.  Thus, for clarity of the record, Balasaygun is referenced to explicitly teach this limitation.  Nor does the combination teach such that the probabilities increase as the respective contact has been contacted less recently.
Balasaygun teaches such that the probabilities increase as the mean time between calls decreases (Recall that Siracusa discloses probabilities and Navarro discloses mean time between calls.  Balasaygun, Para [0014], discloses:  “For instance, the contact list may simply be organized according to the most frequent calls or contactors for the controlling user. Using this algorithm, the number of contacts between (either originated by or directed to a controlling user) a particular user and a controlling user may be counted and used in a weighting algorithm. Users having more contact instances in the contact log with the controlling user may be given a higher ranking that users having less contact instances in the contact log with the controlling user. Thus, the users placed highest on the contact list may be those users who have historically contacted the controlling user more than other users lower on the contact list.”  Here, Balasaygun discloses that the most frequent contacts are more likely to be called.  One of ordinary skill in the art will appreciate that a lower mean time between calls indicates a contact that is called more frequently.  Balasaygun places them at the top of the list because it is more probable that one would want to call them.)
Balasaygun and the combination of Siracusa and Navarro are analogous are because they are both in the field of endeavor of contact suggestion.
It would have been obvious before the effective filing date of the claimed invention to combine the contact suggestion of Siracusa and Navarro with the frequent contacts being prioritized in Balsaygun.  One of ordinary skill in the art would be motivated to do so in order to save time for the user by making it more efficient for them to find the contact they need (Balasaygun [0006]:  “It is one aspect of the present invention to provide for a predictive re-organization of the contact information which allows the user to efficiently utilize the contact information during communications.”)
However, the combination of Siracusa, Navarro, and Balasaygun does not explicitly teach probabilities increase as the respective contact has been contacted less recently.
Nguyen suggests probabilities increase as the respective contact has been contacted less recently. (Recall above that Siracusa teaches probabilities.  Nguyen, Bottom of Page 3, discloses:  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

“Here’s how to spot a nudge:  1. Nudges appear alongside your email previews on the right-hand side. You’ll see the sender’s name, the subject, and a preview of your email in black text. On the right of the preview on select emails is the nudge, which is shown in orange text to help draw your attention. Nudges will appear at the top of your inbox, so you’ll see them first.”  Here, Nguyen suggests a less recent contact (“3 days ago”) should have a higher probability of being contacted, as the user is nudged to respond.)
Nguyen and the combination of Siracusa, Navarro, and Balasaygun are analogous art because they are both in the field of endeavor of contact suggestion and machine learning.  
It would have been obvious before the effective filing date of the claimed invention to combine the contact suggestion of Siracusa, Navarro, and Balasaygun with the nudge on a less recent contact by Nguyen.  One of ordinary skill in the art would be motivated to do so in order to not forget to contact people (Nguyen Page 1: “If you’re a Gmail user, Google is taking away your excuse of “forgetting” to respond to important emails”).  Furthermore, Navarro, similarly to the instantly claimed invention, identifies that the mean time between calls and the time elapsed since the last call have opposite effects on the contact probability. Specifically, Navarro discloses on the top of Page 11:  “This result shows that ties in which the natural rhythm of their communication is halted have higher probability to decay. Specifically we find this happens when the last interaction between users happened at least 8.33 times their typical inter-event time. As an example, if two users typically called themselves each day in the past and more than 2 weeks have elapsed since their last communication, the tie might have decayed.”  Thus, one of ordinary skill in the art would be motivated to suggest a frequent contact who has not been contacted recently, in order to prevent the tie from decaying.

	As per Claim 13, the combination of Siracusa, Navarro, Balasaygun, and Nguyen teaches the method of claim 12.  Siracusa teaches further comprising providing an indication of a contact out of the contacts that is most likely to be called next according to the determined probabilities. (Siracusa, Para [0120], discloses:  “Block 614 can include using a particular sub-model to identify one or more recipients to suggest to the user. The one or more recipients can have at least a threshold probability of at least one of the one or more recipients being interacted with by the user in association with the triggering event.”  Here, Siracusa discloses “identify one or more recipients”, wherein in the case of one recipient, a “threshold probability” is met, and therefore in the case of one recipient meeting the threshold, Siracusa discloses providing an indication of a contact out of the contacts that is most likely to be called next according to the determined probabilities, as this single contact has the highest of the probabilities, since it is the only probability meeting the threshold.  Siracusa, as shown above in Para [0059], discloses using these probabilities to initiate a “voice or video call”).
	
	 As per Claim 17, Claim 17 is a non-transitory computer-readable medium claim corresponding to method Claim 12.  The difference is that it recites a non-transitory computer-readable medium (Siracusa, Para [0156], discloses: “Peripherals interface 1016 couple the input and output peripherals of the device to processor 1018 and computer-readable medium 1002.”)  Claim 17 is rejected for the same reasons as Claim 12.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Siracusa, Navarro, Balasaygun, and Nguyen in view of Patterson et. al. (US 2013/0346347 A1; hereinafter Patterson).
As per Claim 5, the combination of Siracusa, Navarro, Balasaygun, and Nguyen teaches the call prediction device of claim 3.  Siracusa teaches contextual information and location (Siracusa, Para [0020], discloses:  “‘Contextual information’ refers collectively to any data that can be used to define the context of a device. The contextual information for a given context can include one or more contextual data, each corresponding to a different property of the device. The potential properties can belong to different categories, such as a time category, a location category, or an application category. The application category can include properties of a device application used to initiate a communication. For example, the contextual information can include a time, an account identifier, and/or a location corresponding to a user device being used to compose or initiate a communication such as an email message, a calendar event, an instant message, a text message, a voice call, a video call, or a video conference.”  Here, Siracusa discloses that contextual information comprises location.)
However, the combination of Siracusa, Navarro, Balasaygun, and Nguyen does not teach contextual information further includes a starting location of a route, and an ending location of the route.
Patterson teaches contextual information further includes a starting location of a route, and an ending location of the route (Patterson, Para [0203], discloses:  “Further, in another example, the mobile platform may identify the ‘leaving work and going home’ context as the user is driving their car from the workplace after a day at work.”  Here, Patterson discloses that contextual information (“context”) further includes a starting location of a route (“work”) and an ending location of the route (“home”)).
Patterson and the combination of Siracusa, Navarro, Balasaygun, and Nguyen are analogous art because they are both in the field of endeavor of communication prediction.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the call contact prediction of Siracusa, Navarro, Balasaygun, and Nguyen, with the communication action prediction during driving of Patterson. The modification would have been obvious because one of ordinary skill in the art would be motivated to prevent accidents due to distracted driving by correctly predicting the relevant contact for the route without averting the driver’s eyes to a contact list (Patterson, Para [0203]:  “Further, in another example, the mobile platform may identify the "leaving work and going home" context as the user is driving their car from the workplace after a day at work. In such instances, the mobile platform may prompt the user with a computerized voice communication stating, "Would you like to text your wife that you are `leaving work and going home`?" Utilizing voice recognition capabilities, the user may respond, "Yes," and a text message may be sent to the user's wife indicating that the user is "leaving work and going home." As such, the user is able to send text messages without making physical contact with the phone and/or making visual contact with the phone, possibly to refrain from distracting the user from driving.”)

As per Claim 11, the combination of Siracusa, Navarro, Balasaygun, and Nguyen teaches the call prediction device of claim 9.  Siracusa teaches the processor is further programmed (Siracusa, Para [0156], discloses: “Peripherals interface 1016 couple the input and output peripherals of the device to processor 1018 and computer-readable medium 1002. One or more processors 1018 communicate with computer-readable medium 1002 via a controller 1020.”  Here, Siracusa discloses a processor (“One or more processors”)).  
utilize a second probability, determined using a second context-encoded model (Siracusa, Para [0020], discloses:  “‘Contextual information’ refers collectively to any data that can be used to define the context of a device. The contextual information for a given context can include one or more contextual data, each corresponding to a different property of the device. The potential properties can belong to different categories, such as a time category, a location category, or an application category. The application category can include properties of a device application used to initiate a communication. For example, the contextual information can include a time, an account identifier, and/or a location corresponding to a user device being used to compose or initiate a communication such as an email message, a calendar event, an instant message, a text message, a voice call, a video call, or a video conference. The contextual information can be used as a feature of a model (or sub-model), and the data can be used to train the model can include different properties of the same category. A particular context can correspond to a particular combination of properties of the device, or just one property.”  Here, Siracusa discloses that this context information is used as part of a model (“The contextual information can be used as a feature of a model”), and this model can thus be considered as a context-encoded model, as the context must be in a format usable by the model, as it is used to train the model, as Siracusa states:  “and the data can be used to train the model can include different properties of the same category”.  Siracusa, Para [0120], discloses:  “Block 614 can include using a particular sub-model to identify one or more recipients to suggest to the user. The one or more recipients can have at least a threshold probability of at least one of the one or more recipients being interacted with by the user in association with the triggering event.” Here, Siracusa discloses that the context-encoded model produces a probability (“The one or more recipients can have at least a threshold probability”).  Siracusa, Para [0027], discloses:  “To provide an accurate personalized experience, various embodiments can start with a broad model that is simply trained without providing recipient suggestions or that suggests a same set of recipient(s) for a variety of contexts. With sufficient historical data, the broad model can be segmented into sub-models, e.g., as a group of people or interactions, with each sub-model corresponding to a different subset of the historical interactions data.”  Here, Siracusa discloses multiple models, as stated:  “broad model can be segmented into sub-models”.  Thus, Siracusa discloses a second probability, determined using a second context-encoded model (and possibly a third, fourth, etc.))
However, the combination of Siracusa, Navarro, Balasaygun, and Nguyen does not teach keyed to time since beginning a route in a vehicle, as a tie-breaker when two contacts have the same determined probability of being called.
Patterson teaches keyed to time since beginning a route in a vehicle, as a tie-breaker when two contacts have the same determined probability of being called.  (Patterson, Para [0198-0199], discloses:  “In some embodiments, there may be more than one phone number associated with a given context identified. In such instances, a machine-learning operation may be performed to rank the phone numbers associated with the given context. For example, the mobile platform may have stored three phone numbers associated with the "driving home from work" context: 1) a son's phone number, 2) a daughter's phone number, and 3) a wife's phone number. In some instances, the mobile platform may be able to determine its velocity, possibly consistent with the movement of the user's car. For example, the mobile platform may be able to detect if it is moving toward the son's location, the daughter's location, and/or the wife's location.  Based on the location and/or velocity of the mobile platform, the mobile platform may change the rankings of the three phone numbers stored. In this example, the mobile platform's location and velocity may indicate the mobile platform is traveling toward the son's location. Given the mobile platform's current direction toward the son's location and possibly as the mobile phone's location gets closer to the son's location, the mobile platform may suggest the user call the son, perhaps by displaying the son's phone number as a "Suggested Call" and/or "Suggested Number" on the phone dialing application's user interface.”  Here, Patterson discloses, when two contacts have the same determined probability of being called (“there may be more than one phone number associated with a given context identified”; recall that Siracusa discloses determined probability as shown above) to perform a tie-breaker (“rank the phone numbers associated with the given context”), to predict the contact based on the vehicle’s velocity.  This involves analyzing the velocity of the vehicle, which is based on time, as velocity = displacement / time, wherein displacement is the change in location from the start point to the current point, and the starting point was departed at the time that the route was begun.  Thus, Patterson discloses breaking the tie based on a method that is keyed to time since beginning a route in a vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patterson with the combination of Siracusa, Navarro, Balasaygun, and Nguyen for at least the reasons recited in Claim 5.


As per Claim 15, the combination of Siracusa, Navarro, Balasaygun, and Nguyen teaches the method of claim 12.  Siracusa teaches utilizing a second probability, determined using a second context-encoded model (Siracusa, Para [0020], discloses:  “‘Contextual information’ refers collectively to any data that can be used to define the context of a device. The contextual information for a given context can include one or more contextual data, each corresponding to a different property of the device. The potential properties can belong to different categories, such as a time category, a location category, or an application category. The application category can include properties of a device application used to initiate a communication. For example, the contextual information can include a time, an account identifier, and/or a location corresponding to a user device being used to compose or initiate a communication such as an email message, a calendar event, an instant message, a text message, a voice call, a video call, or a video conference. The contextual information can be used as a feature of a model (or sub-model), and the data can be used to train the model can include different properties of the same category. A particular context can correspond to a particular combination of properties of the device, or just one property.”  Here, Siracusa discloses that this context information is used as part of a model (“The contextual information can be used as a feature of a model”), and this model can thus be considered as a context-encoded model, as the context must be in a format usable by the model, as it is used to train the model, as Siracusa states:  “and the data can be used to train the model can include different properties of the same category”.  Siracusa, Para [0120], discloses:  “Block 614 can include using a particular sub-model to identify one or more recipients to suggest to the user. The one or more recipients can have at least a threshold probability of at least one of the one or more recipients being interacted with by the user in association with the triggering event.” Here, Siracusa discloses that the context-encoded model produces a probability (“The one or more recipients can have at least a threshold probability”).  Siracusa, Para [0027], discloses:  “To provide an accurate personalized experience, various embodiments can start with a broad model that is simply trained without providing recipient suggestions or that suggests a same set of recipient(s) for a variety of contexts. With sufficient historical data, the broad model can be segmented into sub-models, e.g., as a group of people or interactions, with each sub-model corresponding to a different subset of the historical interactions data.”  Here, Siracusa discloses multiple models, as stated:  “broad model can be segmented into sub-models”.  Thus, Siracusa discloses a second probability, determined using a second context-encoded model (and possibly a third, fourth, etc.))
However, the combination of Siracusa, Navarro, Balasaygun, and Nguyen does not teach keyed to time since beginning a route in a vehicle, as a tie-breaker for the probabilities of being a likely next call.
Patterson teaches keyed to time since beginning a route in a vehicle, as a tie-breaker for the probabilities of being a likely next call. (Patterson, Para [0198-0199], discloses:  “In some embodiments, there may be more than one phone number associated with a given context identified. In such instances, a machine-learning operation may be performed to rank the phone numbers associated with the given context. For example, the mobile platform may have stored three phone numbers associated with the "driving home from work" context: 1) a son's phone number, 2) a daughter's phone number, and 3) a wife's phone number. In some instances, the mobile platform may be able to determine its velocity, possibly consistent with the movement of the user's car. For example, the mobile platform may be able to detect if it is moving toward the son's location, the daughter's location, and/or the wife's location.  Based on the location and/or velocity of the mobile platform, the mobile platform may change the rankings of the three phone numbers stored. In this example, the mobile platform's location and velocity may indicate the mobile platform is traveling toward the son's location. Given the mobile platform's current direction toward the son's location and possibly as the mobile phone's location gets closer to the son's location, the mobile platform may suggest the user call the son, perhaps by displaying the son's phone number as a "Suggested Call" and/or "Suggested Number" on the phone dialing application's user interface.”  Here, Patterson discloses, when two contacts have the same determined probability of being called (“there may be more than one phone number associated with a given context identified”; recall that Siracusa discloses determined probability as shown above) to perform a tie-breaker (“rank the phone numbers associated with the given context”), to predict the contact based on the vehicle’s velocity.  This involves analyzing the velocity of the vehicle, which is based on time, as velocity = displacement / time, wherein displacement is the change in location from the start point to the current point, and the starting point was departed at the time that the route was begun.  Thus, Patterson discloses breaking the tie based on a method that is keyed to time since beginning a route in a vehicle.)
Patterson and the combination of Siracusa, Navarro, Balasaygun, and Nguyen are analogous art because they are both in the field of endeavor of communication prediction.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the call contact prediction of Siracusa, Navarro, Balasaygun, and Nguyen, with the communication action prediction during driving of Patterson. The modification would have been obvious because one of ordinary skill in the art would be motivated to prevent accidents due to distracted driving by correctly predicting the relevant contact for the route without averting the driver’s eyes to a contact list (Patterson, Para [0203]:  “Further, in another example, the mobile platform may identify the "leaving work and going home" context as the user is driving their car from the workplace after a day at work. In such instances, the mobile platform may prompt the user with a computerized voice communication stating, "Would you like to text your wife that you are `leaving work and going home`?" Utilizing voice recognition capabilities, the user may respond, "Yes," and a text message may be sent to the user's wife indicating that the user is "leaving work and going home." As such, the user is able to send text messages without making physical contact with the phone and/or making visual contact with the phone, possibly to refrain from distracting the user from driving.”)

As per Claim 19, Claim 19 is a non-transitory computer-readable medium claim corresponding to method Claim 15.  The difference is that it recites a non-transitory computer-readable medium (Siracusa, Para [0156], discloses: “Peripherals interface 1016 couple the input and output peripherals of the device to processor 1018 and computer-readable medium 1002.”)  Claim 19 is rejected for the same reasons as Claim 15.

Claims 7, 16, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Siracusa, Navarro, Balasaygun, and Nguyen in view of Ostertagova et. al. (“A Targeted Forgetting Factor for Recursive Least Squares”; hereinafter “Ostertagova”).
As per Claim 7, the combination of Siracusa, Navarro, Balasaygun, and Nguyen teaches the call prediction device of claim 6.  Siracusa teaches the processor is further programmed (Siracusa, Para [0156], discloses: “Peripherals interface 1016 couple the input and output peripherals of the device to processor 1018 and computer-readable medium 1002. One or more processors 1018 communicate with computer-readable medium 1002 via a controller 1020.”  Here, Siracusa discloses a processor (“One or more processors”)).  
call records (Siracusa, Para [0065], discloses:  “Historical data that indicates previous user interactions and communications with recipients can be used as an input to a prediction model that predicts whether a given recipient should be suggested as a recipient of a future communication. For instance, historical data used for predicting/suggesting recipients can include records of past interactions (i.e., historical interactions) with other users. Examples of such historical interactions include voice calls, emails, calendar entries/events, instant messages, text messages (e.g., SMS-based messages), video conferences, and video calls. For example, historical interactions can include a call history indicating times, durations, and recipients (identified by phone numbers) corresponding to past voice calls. Also, for example, historical interactions can include an email history indicating times, periodicity (e.g., daily, weekly), and recipients (identified by email addresses) corresponding to past email messages.”  Here, Siracusa discloses call records (“call history”)).
frequency estimation (Siracusa, Para [0025], discloses “In some embodiments, recipients for prior, similar communications are used to suggest recipients for a communication being composed or initiated. For example, if a user selects a first recipient for a current communication, other recipients added to past communications with the selected first recipient can be used to predict additional recipients for the current communication. In an embodiment, recipients can be suggested based on contextual data indicating periodicity of interactions (e.g., communications repeatedly sent at a similar time of day or a same day of week).”  Here, Siracusa discloses a frequency estimation (“recipients can be suggested based on contextual data indicating periodicity of interactions”), wherein “periodicity” is another way of saying “frequency”.)
However, the combination of Siracusa, Navarro, Balasaygun, and Nguyen does not teach apply a forgetting factor to the frequency estimation such that calls of the call records made less recently in time affect the frequency estimation less than calls of the call records made more recently in time
Ostertagova teaches apply a forgetting factor to the [frequency] estimation such that [calls of the call records] data made less recently in time affect the [frequency] estimation less than [calls of the call records] data made more recently in time (Recall above that Siracusa teaches frequency and call records.  Ostertagova, Pg 380 Intro Last Paragraph, discloses:  “Exponential smoothing is a simple and pragmatic approach to forecasting, whereby the forecast is constructed from an exponentially weighted average of past observations. The largest weight is given to the present observation, less weight to the immediately preceding observation, even less weight to the observation before that, and so on (exponential decay of influence of past data [1]).”  Here, Ostertagova discloses a forgetting factor (“less weight”) such that less recent data affects the outcome less than more recent data (“exponential decay of influence of past data”)).
Ostertagova and the combination of Siracusa, Navarro, Balasaygun, and Nguyen are analogous art because they are both in the field of endeavor of machine learning.
It would have been obvious before the effective filing date of the claimed invention to combine the contact prediction based on call intervals of Siracusa, Navarro, Balasaygun, and Nguyen, with the exponential smoothing of Ostertagova.  The combination would result in a time series calculation of the average time between calls over time, extending into the past.  One of ordinary skill in the art would be motivated to do so in order to more accurately and efficiently predict the next call time (Ostertagova, Page 380 Intro:  “Exponential smoothing is probably the widely used class of procedures for smoothing discrete time series in order to forecast the immediate future. This popularity can be attributed to its simplicity, its computational efficiency, the ease of adjusting its responsiveness to changes in the process being forecast, and its reasonable accuracy.”)

As per Claim 16, the combination of Siracusa, Navarro, Balasaygun, and Nguyen teaches the method of claim 12.  Siracusa teaches updating learned parameters of the context-encoded model according to a frequency estimation of how often a respective contact has been called according to stored call records with respect to the unique combination of ranges of values of the contextual information of the respective cluster (Siracusa, Para [0020], discloses:  “For example, the contextual information can include a time, an account identifier, and/or a location corresponding to a user device being used to compose or initiate a communication such as an email message, a calendar event, an instant message, a text message, a voice call, a video call, or a video conference. The contextual information can be used as a feature of a model (or sub-model), and the data can be used to train the model can include different properties of the same category.”  Here, Siracusa discloses using “contextual information” as part of a “model”, and thus a context-encoded model.  This training is done with respect to the unique combination of ranges of values of the contextual information of the respective cluster (“the data can be used to train the model can include different properties of the same category”), wherein “different properties of the same category” is analogous to “unique combination of ranges of values of the contextual information”.  Siracusa, Para [0079], discloses:  “A prediction model (e.g., an event model) can undergo initial training using historical data collected so far, where the model does not provide recipient suggestions to a user. This training can be called initial training. The prediction model can be updated periodically (e.g., every day) as part of the background process, which may occur when the device is charging and not in use. The training may involve optimizing coefficients of the model so as to optimize the number of correct predictions and compared to the actual results in historical interactions data.”  Here, Siracusa discloses update learned parameters of the context-encoded model (“prediction model can be updated…training may involve optimizing coefficients of the model”), where “coefficients” is another name for parameters.   Siracusa, Para [0025], discloses “In some embodiments, recipients for prior, similar communications are used to suggest recipients for a communication being composed or initiated. For example, if a user selects a first recipient for a current communication, other recipients added to past communications with the selected first recipient can be used to predict additional recipients for the current communication. In an embodiment, recipients can be suggested based on contextual data indicating periodicity of interactions (e.g., communications repeatedly sent at a similar time of day or a same day of week).”  Here, Siracusa discloses according to a frequency estimation of how often a respective contact has been called according to the call records (“recipients can be suggested based on contextual data indicating periodicity of interactions”), wherein “periodicity” is another way of saying “frequency”.)
call records  (Siracusa, Para [0065], discloses:  “Historical data that indicates previous user interactions and communications with recipients can be used as an input to a prediction model that predicts whether a given recipient should be suggested as a recipient of a future communication. For instance, historical data used for predicting/suggesting recipients can include records of past interactions (i.e., historical interactions) with other users. Examples of such historical interactions include voice calls, emails, calendar entries/events, instant messages, text messages (e.g., SMS-based messages), video conferences, and video calls. For example, historical interactions can include a call history indicating times, durations, and recipients (identified by phone numbers) corresponding to past voice calls. Also, for example, historical interactions can include an email history indicating times, periodicity (e.g., daily, weekly), and recipients (identified by email addresses) corresponding to past email messages.”  Here, Siracusa discloses call records (“call history”)).
frequency estimation (Siracusa, Para [0025], discloses “In some embodiments, recipients for prior, similar communications are used to suggest recipients for a communication being composed or initiated. For example, if a user selects a first recipient for a current communication, other recipients added to past communications with the selected first recipient can be used to predict additional recipients for the current communication. In an embodiment, recipients can be suggested based on contextual data indicating periodicity of interactions (e.g., communications repeatedly sent at a similar time of day or a same day of week).”  Here, Siracusa discloses a frequency estimation (“recipients can be suggested based on contextual data indicating periodicity of interactions”), wherein “periodicity” is another way of saying “frequency”.)
However, the combination of Siracusa, Navarro, Balasaygun, and Nguyen does not teach apply a forgetting factor to the frequency estimation such that calls of the call records made less recently in time affect the frequency estimation less than calls of the call records made more recently in time
Ostertagova teaches apply a forgetting factor to the [frequency] estimation such that [calls of the call records] data made less recently in time affect the [frequency] estimation less than [calls of the call records] data made more recently in time (Recall above that Siracusa teaches frequency and call records.  Ostertagova, Pg 380 Intro Last Paragraph, discloses:  “Exponential smoothing is a simple and pragmatic approach to forecasting, whereby the forecast is constructed from an exponentially weighted average of past observations. The largest weight is given to the present observation, less weight to the immediately preceding observation, even less weight to the observation before that, and so on (exponential decay of influence of past data [1]).”  Here, Ostertagova discloses a forgetting factor (“less weight”) such that less recent data affects the outcome less than more recent data (“exponential decay of influence of past data”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ostertagova with the combination of Siracusa, Navarro, Balasaygun, and Nguyen for at least the reasons recited in Claim 7.

As per Claim 20, Claim 20 is a non-transitory computer-readable medium claim corresponding to method Claim 16.  The difference is that it recites a non-transitory computer-readable medium (Siracusa, Para [0156], discloses: “Peripherals interface 1016 couple the input and output peripherals of the device to processor 1018 and computer-readable medium 1002.”)  Claim 20 is rejected for the same reasons as Claim 16.

As per Claim 22, the combination of Siracusa, Navarro, Balasaygun, and Nguyen teaches the call prediction device of claim 1 as well as estimated mean time between calls in the call records and contact (see Rejection to Claim 1).  However, the combination of Siracusa, Navarro, Balasaygun, and Nguyen does not teach wherein the estimated mean time between calls in the call records is determined according to βi(t + 1) = α* βi(t) + (1 - α) * TBCi(t), where α is a learning rate, I is a contact, t is a unit of time, TBC is a last observed value of time between calls, βi(t) is a mean time between calls parameter at time t; and βi(t + 1) is a mean time between calls parameter at a next time t + 1.
Ostertagova teaches wherein the estimated [mean time between calls in the call records] value is determined according to βi(t + 1) = α* βi(t) + (1 - α) * TBCi(t), where α is a learning rate, [i is a contact], t is a unit of time, TBC is a last observed value [of time between calls], βi(t) is a [mean time between calls] parameter at time t; and βi(t + 1) is a [mean time between calls] parameter at a next time t + 1. (Ostertagova, Pg 380 Section 2, discloses:  “Let an observed time series be y1, y2, …, yn. Formally, the simple exponential smoothing equation takes the form of 
    PNG
    media_image2.png
    27
    175
    media_image2.png
    Greyscale
 where 
    PNG
    media_image3.png
    24
    22
    media_image3.png
    Greyscale
is the actual, known series value for time period i, 
    PNG
    media_image4.png
    29
    22
    media_image4.png
    Greyscale
 is the forecast value of the variable Y for time period i, 
    PNG
    media_image5.png
    24
    34
    media_image5.png
    Greyscale
 is the forecast value for time period i+1 and α is the smoothing constant [2]. The forecast 
    PNG
    media_image5.png
    24
    34
    media_image5.png
    Greyscale
 is based on weighting the most recent observation 
    PNG
    media_image3.png
    24
    22
    media_image3.png
    Greyscale
 with a weight α and weighting the most recent forecast 
    PNG
    media_image4.png
    29
    22
    media_image4.png
    Greyscale
 with a weight of 1-α.”  Here, Ostertagova discloses α is a learning rate (“1-α”, where “α is the smoothing constant”), t is a unit of time (“time period i”), TBC is a last observed value (“
    PNG
    media_image3.png
    24
    22
    media_image3.png
    Greyscale
is the actual, known series value for time period i”), βi(t) is a parameter at time t (“
    PNG
    media_image4.png
    29
    22
    media_image4.png
    Greyscale
 is the forecast value of the variable Y for time period i”), and βi(t + 1) is a parameter at a next time t + 1 (“
    PNG
    media_image5.png
    24
    34
    media_image5.png
    Greyscale
 is the forecast value for time period i+1”).
Ostertagova and the combination of Siracusa, Navarro, Balasaygun, and Nguyen are analogous art because they are both in the field of endeavor of machine learning.
It would have been obvious before the effective filing date of the claimed invention to combine the contact prediction based on call intervals of Siracusa, Navarro, Balasaygun, and Nguyen, with the exponential smoothing of Ostertagova.  The combination would result in a time series calculation of the average time between calls over time, extending into the past.  One of ordinary skill in the art would be motivated to do so in order to more accurately and efficiently predict the next call time (Ostertagova, Page 380 Intro:  “Exponential smoothing is probably the widely used class of procedures for smoothing discrete time series in order to forecast the immediate future. This popularity can be attributed to its simplicity, its computational efficiency, the ease of adjusting its responsiveness to changes in the process being forecast, and its reasonable accuracy.”)

Claims 10, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Siracusa, Navarro, Balasaygun, and Nguyen in view of Kadiyala (US 2018/0032585 A1).
As per Claim 10, Siracusa discloses the call prediction device of claim 9.  Siracusa teaches the processor is further programmed (Siracusa, Para [0156], discloses: “Peripherals interface 1016 couple the input and output peripherals of the device to processor 1018 and computer-readable medium 1002. One or more processors 1018 communicate with computer-readable medium 1002 via a controller 1020.”  Here, Siracusa discloses a processor (“One or more processors”)).  
display the call list (Siracusa, Para [0042], discloses:  “At block 112, an indication of the one or more predicted recipients is provided to the user. Block 112 can include presenting a list of the one or more predicted recipients in a user interface of the user device, or within a communication application executing on the user device. In some embodiments, an action can be performed in association with an executing application at block 112. In an embodiment, the action may be the displaying of a user interface for a user to select one or more of the predicted recipients. The user interface may be provided in various ways, such as by displaying on a screen of the device, projecting onto a surface, or providing an audio interface.”  Here, Siracusa discloses display the call list (“presenting a list of the one or more predicted recipients in a user interface of the user device”)).
However, the combination of Siracusa, Navarro, Balasaygun, and Nguyen does not explicitly teach display the call list in decreasing order of probability of being called, with the contact having the highest of the probabilities being listed first.
Kadiyala discloses call list in decreasing order of probability of being called, with the contact having the highest of the probabilities being listed first.  (Kadiyala, Para [0053], discloses:  “This determination and/or selection may be performed based on the historical operating context information 108. For example, if the current operating context information bears an amount (e.g., a threshold amount) of similarity to historical operating context information 108 when a contact was selected, the suggested contact generator 110 may provide the contact as a suggested contact. In some approaches, the suggested contact generator 110 may order the suggested contacts based on an amount of relevance and/or selection probability.”  Here, Kadiyala discloses call list in decreasing order of probability of being called, with the contact having the highest of the probabilities being listed first (“may order the suggested contacts based on an amount of relevance and/or selection probability”)).
Kadiyala and the combination of Siracusa, Navarro, Balasaygun, and Nguyen are analogous art because they are both in the field of endeavor of contact suggestion.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the call contact prediction of Siracusa, Navarro, Balasaygun, and Nguyen, with the call contact prediction of Kadiyala. The modification would have been obvious because one of ordinary skill in the art would be motivated to make electronic devices more user-friendly, which can be achieved by having the most relevant selection on top (Kadiyala, Para [0004]:  “However, electronic device interaction is often cumbersome. For example, an electronic device may provide irrelevant or unhelpful interactions. As can be observed from this discussion, systems and methods that improve electronic device usefulness may be beneficial.”)

As per Claim 14, the combination of Siracusa, Navarro, Balasaygun, and Nguyen discloses the method of claim 12.  Siracusa teaches displaying a list of contacts (Siracusa, Para [0042], discloses:  “At block 112, an indication of the one or more predicted recipients is provided to the user. Block 112 can include presenting a list of the one or more predicted recipients in a user interface of the user device, or within a communication application executing on the user device. In some embodiments, an action can be performed in association with an executing application at block 112. In an embodiment, the action may be the displaying of a user interface for a user to select one or more of the predicted recipients. The user interface may be provided in various ways, such as by displaying on a screen of the device, projecting onto a surface, or providing an audio interface.”  Here, Siracusa discloses displaying a list of contacts (“presenting a list of the one or more predicted recipients in a user interface of the user device”)).
However, the combination of Siracusa, Navarro, Balasaygun, and Nguyen does not explicitly teach a list of contacts in decreasing order of determined probability of being called, with the contact having the highest of the probabilities being listed first. 
Kadiyala discloses a list of contacts in decreasing order of determined probability of being called, with the contact having the highest of the probabilities being listed first.  (Kadiyala, Para [0053], discloses:  “This determination and/or selection may be performed based on the historical operating context information 108. For example, if the current operating context information bears an amount (e.g., a threshold amount) of similarity to historical operating context information 108 when a contact was selected, the suggested contact generator 110 may provide the contact as a suggested contact. In some approaches, the suggested contact generator 110 may order the suggested contacts based on an amount of relevance and/or selection probability.”  Here, Kadiyala discloses a list of contacts in decreasing order of determined probability of being called, with the contact having the highest of the probabilities being listed first (“may order the suggested contacts based on an amount of relevance and/or selection probability”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kadiyala with the combination of Siracusa, Navarro, Balasaygun, and Nguyen for at least the reasons recited in Claim 10.

As per Claim 18, the combination of Siracusa, Navarro, Balasaygun, and Nguyen discloses the method of claim 12.  Siracusa teaches providing an indication of a contact out of the contacts that is most likely to be called next according to the determined probabilities (Siracusa, Para [0120], discloses:  “Block 614 can include using a particular sub-model to identify one or more recipients to suggest to the user. The one or more recipients can have at least a threshold probability of at least one of the one or more recipients being interacted with by the user in association with the triggering event.”  Here, Siracusa discloses “identify one or more recipients”, wherein in the case of one recipient, a “threshold probability” is met, and therefore in the case of one recipient meeting the threshold, Siracusa discloses providing an indication of a contact out of the contacts that is most likely to be called next according to the determined probabilities, as this single contact has the highest of the probabilities, since it is the only probability meeting the threshold.  Siracusa, as shown above in Para [0059], discloses using these probabilities to initiate a “voice or video call”).
displaying a list of contacts (Siracusa, Para [0042], discloses:  “At block 112, an indication of the one or more predicted recipients is provided to the user. Block 112 can include presenting a list of the one or more predicted recipients in a user interface of the user device, or within a communication application executing on the user device. In some embodiments, an action can be performed in association with an executing application at block 112. In an embodiment, the action may be the displaying of a user interface for a user to select one or more of the predicted recipients. The user interface may be provided in various ways, such as by displaying on a screen of the device, projecting onto a surface, or providing an audio interface.”  Here, Siracusa discloses displaying a list of contacts (“presenting a list of the one or more predicted recipients in a user interface of the user device”)).
However, the combination of Siracusa, Navarro, Balasaygun, and Nguyen does not explicitly teach a list of contacts in decreasing order of determined probability of being called, with the contact having the highest of the probabilities being listed first. 
Kadiyala discloses a list of contacts in decreasing order of determined probability of being called, with the contact having the highest of the probabilities being listed first.  (Kadiyala, Para [0053], discloses:  “This determination and/or selection may be performed based on the historical operating context information 108. For example, if the current operating context information bears an amount (e.g., a threshold amount) of similarity to historical operating context information 108 when a contact was selected, the suggested contact generator 110 may provide the contact as a suggested contact. In some approaches, the suggested contact generator 110 may order the suggested contacts based on an amount of relevance and/or selection probability.”  Here, Kadiyala discloses a list of contacts in decreasing order of determined probability of being called, with the contact having the highest of the probabilities being listed first (“may order the suggested contacts based on an amount of relevance and/or selection probability”)).
Kadiyala and the combination of Siracusa, Navarro, Balasaygun, and Nguyen are analogous art because they are both in the field of endeavor of contact suggestion.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the call contact prediction of Siracusa, Navarro, Balasaygun, and Nguyen, with the call contact prediction of Kadiyala. The modification would have been obvious because one of ordinary skill in the art would be motivated to make electronic devices more user-friendly, which can be achieved by having the most relevant selection on top (Kadiyala, Para [0004]:  “However, electronic device interaction is often cumbersome. For example, an electronic device may provide irrelevant or unhelpful interactions. As can be observed from this discussion, systems and methods that improve electronic device usefulness may be beneficial.”)

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Siracusa, Navarro, Balasaygun, Nguyen, and Ostertagova further in view of Maynooth University (“Exponential and Weibull Distributions”).
As per Claim 23, the combination of Siracusa, Navarro, Balasaygun, Nguyen, and Ostertagova teaches the call prediction device of claim 22 as well as call to a respective contact and mean time between calls (see Rejection to Claim 1).  However, the combination of Siracusa, Navarro, Balasaygun, Nguyen, and Ostertagova does not teach wherein, for each of the plurality of contacts, a probability to call the respective contact i at any given time is determined as follows: 1 – e(-Xi/βi), where i is the contact, X is the time since the last call to the contact i, and βi is a mean time between calls parameter for the contact i.
Maynooth University teaches wherein, for each of the plurality of contacts, a probability to call the respective contact i at any given time is determined as follows: 1 – e(-Xi/βi), where i is the contact, X is the time since the last call to the contact i, and βi is a mean time between calls parameter for the contact i. (Recall above that Siracusa teaches call to a respective contact and mean time between calls.  Maynooth University, Slide 3 discloses:

    PNG
    media_image6.png
    626
    923
    media_image6.png
    Greyscale

Here, Maynooth University discloses that the probability of an event happening before a given time = 1 – e-x/E(x).  Note that in Instant Spec [0036], β is described as 1/λ.  Also, β is a mean time between calls (i.e., “Expected Value”, like Maynooth’s E(x)).  Furthermore, Maynooth gives a very relevant example regarding time between calls on Slides 7 and 8:

    PNG
    media_image7.png
    623
    831
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    623
    830
    media_image8.png
    Greyscale

	Maynooth University and the combination of Siracusa, Navarro, Balasaygun, Nguyen, and Ostertagova, are analogous art because they are both related to predicting a future occurrence based on a past time series related to call frequency.
	It would have been obvious before the effective filing date to combine the call contact prediction of Siracusa, Navarro, Balasaygun, Nguyen, and Ostertagova with the exponential distribution calculation of Maynooth University.  One of ordinary skill in the art would be motivated to do so in order to correctly calculate the probability that a call will occur based on the previous mean time between calls (Maynooth University, Slide 7:  “What is the probability that there is at least 1 call in a 6 minute interval?”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stefanis et. al. (“Frequency and recency context for the management and retrieval of personal information on mobile devices”) discloses predicting calls based on both frequency and recency, and shows the opposite effect that frequency and time elapsed since the last call have on the probability of a given contact
Pachur et al. (“We’ll Meet Again: Revealing Distributional and Temporal Patterns of Social Contact”) also discloses that probability of contact increases with frequency and decreases with time elapsed since the last call
Wang et al. (US 2011/0246907 A1) discloses encouraging contact with low-activity users of a social network
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/L.A.S./Examiner, Art Unit 2126                                                                                 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126